Citation Nr: 0731598	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO. 06-35 794	)	DATE
	)

	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for myocardial infarction 
as secondary to service-connected type II diabetes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran




INTRODUCTION

The veteran had active duty from November 1965 to November 
1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

Subsequent to a June 2006 Travel Board hearing, in July 2007, 
the veteran submitted a medical opinion, authored by Samuel 
V. Smith, D.O., linking the veteran's service-connected 
diabetes to a myocardial infarction. 

The statement of Dr. Smith has not been reviewed by the RO. 
In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), it was held that the 
Board had no authority to consider newly-submitted evidence 
without initial consideration of such evidence by the RO, 
absent a waiver of such review by the claimant. 38 C.F.R. § 
20.1304(c). 

This matter must therefore be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, to ensure 
compliance with applicable law. VA will notify the veteran if 
further action is required on his part.

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the disorder 
at issue that is not evidenced by the 
current record. The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO should then obtain these records 
and associate them with the claims 
folder. 

2. The RO/AMC should then readjudicate 
the veteran's claim, including any 
additional development action as it deems 
proper, with due consideration of the 
statement of Dr. Samuel V. Smith as well 
as all other evidence of record. 
including the conduct of a clarifying VA 
examination, if deemed appropriate by the 
RO/AMC. Charles v. Principi, 16 Vet. App. 
370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide 
a medical examination as "necessary to 
make a decision on a claim, where the 
evidence of record, taking into 
consideration all information and lay or 
medical evidence [including statements of 
the claimant]; contains competent 
evidence that the claimant has a current 
disability, or persistent or recurrent 
symptoms of disability; and indicates 
that the disability or symptoms may be 
associated with the claimant's active 
military, naval, or air service; but does 
not contain sufficient medical evidence 
for the [VA] to make a decision on the 
claim."). 

3. The RO will follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development. Following such 
development and readjudication, if any 
such action does not resolve the claim, 
the RO shall issue the veteran a 
Supplemental Statement of the Case. 
Thereafter, the case should be returned 
to the Board, if in order.
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts. It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary. Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance. Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the veteran until further notice is 
obtained. However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development directed by the 
RO, is necessary for a comprehensive and correct adjudication 
of his claims. 38 C.F.R. 
§ 3.655(b). The veteran's cooperation in the RO's efforts is 
both critical and appreciated. However, the veteran is 
further advised that his failure to cooperate in any of the 
efforts deemed by the RO to be necessary to fully develop and 
adjudicate this matter, without good cause, may result in the 
claim being considered on the evidence now of record or 
denied.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



